In Prohibition. On relators’ motion for emergency stay and expedited alternative writ. Emergency stay denied. Expedited alternative writ granted. The following briefing schedule is set for the presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 12.05.
Respondent shall file an answer within three days of the date of this entry; relators shall file a brief and evidence within seven days of the filing of respondent’s answer; respondent shall file a brief and evidence within seven days of the filing of relators’ brief; and relators may file a reply brief within three days after the filing of respondent’s brief.
The preliminary injunction issued by respondent shall remain in effect while this action remains pending, and the proceedings in the action pending before respondent are otherwise stayed in accordance with S.Ct.Prac.R. 12.05.
O’Donnell, J., concurs in part and dissents in part, would deny the request for a stay of the preliminary injunction as moot because the trial court has already granted that relief, and would deny the motion for expedited alternative writ but permit Rocky Ridge to remediate the conditions in the notice of violation issued by the EPA pending further proceedings in the common pleas court.